In a proceeding brought by appellant-respondent, ¡lessee of the entire property, under section 4 of chapter 314 of the Laws of jl945, the Business Rent Law, to determine the reasonable rent of the respondiont.a-n,ppellants’ business space, the parties cross-appeal from a final order the reasonable rent at $324 a month from August 1, 1945. Order modified : on the law and the facts by striking therefrom the first, second and third Í ordering paragraphs and, as so modified, unanimously affirmed, without costs. ;] While we do not approve of all the reasoning of the Special Term, we agree » that the finding of $324 a month as the reasonable rent of the respondents-*889appellants’ business space was proper. Present — Lewis, P. J., Carswell, Johnston, Adel and Nolan, JJ. [186 Mise. 117.]